Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

	In response to the arguments that the rejection does not teach the amended subject matter, see Leblang (8953841) who teaches showing alert on a user device based in part on hazard sounds detected by a microphone (see col. 9 lines 35-45 and col. 11 lines 20-55).  
	This rejection is made final.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 9, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (20180225513) in view of Leblang (8953841).

a processor in communication with the video camera and the display; and a hardware storage device in communication with the processor, the hardware storage device having instructions stored thereon that, when executed by the processor, cause the processor to (pars. 18-19):
image a physical environment of the mobile electronic device; display a video feed on the display in real time in a first portion of the display area (par. 18-20); and display a second software application in a second portion of the display area while displaying the video feed in the first portion (figures 2-3 and pars. 18-21).
Leblang teaches showing alert on a user device based in part on hazard sounds detected by a microphone (see col. 9 lines 35-45 and col. 11 lines 20-55).  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender the ability to use microphone detected sounds to alert a user of harzards as taught by Leblang.  The reason is because it uses a well-known sensor to detect potentials hazards in the users environment.  
Regarding claims 2, see figure 3 and par. 19 which shows a textual alert.
Regarding claim 3, see par. 18 and figures 2-3, which shows just a small portion of the FOV being displayed.  
Regarding claim 4, see figure 3 which shows about 20 percent of the screen.  
Regarding claim 6, see figure 3, which shows a video.  
	Regarding claim 9, see the rejection of claim 1.  Paragraph 20 shows the hazard being highlighted.  
	Regarding claim 13, see par. 24, which discloses providing distance.  

	Regarding claim 16, see par. 24 which calculates distance. 
	Regarding claim 17, see the rejection of claim 1 and pars. 16-17 of Bender which reads on the optical element.  
	Regarding claims 18-19, see par. 16-17 and figure 1, these elements are added to a cell phone and are movable in a shell which reads on case.
	Regarding claim 20, see par. 16 which discloses prisms which reads on gratings.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Leblang in further view of Imbruce (20170164021).
Regarding claim 5, Bender does not disclose resizing the video.

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender and Leblang the ability to resize a video as taught by Imbruce.  The reason is to allow the system to customize the amount of screen space given to the video.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Leblang in further view of Mahnke (20180165976).
Regarding claim 7, Mahnke discloses a user alert system that may work with a navigation system in the abstract and par. 89.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender and Leblang the ability to incorporate the alert system with a navigation system.  The reason is to allow alerts when a user is following directions.  
Regarding claim 10, see par. 49 of Mahnke which teaches alerts between pedestrians hitting each other.  

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Leblang in further view of Imbruce in further view of Singh (20180114435).
Bender teaches that an object may be shrunk or enlarged in par. 20.

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender, Leblang and Imbruce the ability to track the gaze of the user and alter the GUI as taught by Singh.  Also see par. 20 of Bender which shows the hazard may be altered to be highlighted.   


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Leblang in further view of Kumabe (20120185160).
Regarding claim 10, Kumabe teaches alerting using a crosswalk signal in par. 9.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender and Leblang the ability to detect crosswalk signals to alert the system as taught by Kumabe.  The reason is to allow the system to detect different types of hazards.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Leblang in further view of Bai (20160057726).
Regarding claim 12, Bai teaches that a user may selected the sensitivity of the warning which corresponds with the likelihood of an alarm based on how much of a danger the hazard poses in par. 43.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender and Leblang the ability for the user to customize the alert level as taught by Bai.  The reason is to allow the system to reduce or increase the likelihood of an alarm. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Leblang in further view of Sakuragi (20170109591).

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bender and Leblang the ability to detect objects by using edge detection as taught by Sakuragi.  The reason is because it is a well-known method to detect objects.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666